DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statements filed 12/10/2021, 6/01/2022, and 8/12/2022 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they have been fully considered by the Office.

Abstract
The abstract filed 12/10/2021 appears to be acceptable.

Claim Objections
Claim 21 is objected to because of the following informalities:  in line 6, “the the” should be corrected.  Appropriate correction is required.
Claims 21, 22, and 24 are objected to because of the following informalities:  the word “transfering” is misspelled (change to “transferring”).  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  in line 4, “recieves” is misspelled (“receives”).  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  in line 7, “exchange” is misspelled.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  in line 1, “the a” should be corrected.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  in line 2, “generated” and “exchanged” are misspelled, and in line 3, “reservoir” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35, 36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (WO 2018/102265) (“Kramer”) in view of Mickelson US 4127989, and further in view of Newman US 20110048408.

Re claim 35, Kramer (Figs. 1-3) teaches: a method for generating power from a geothermal well (16), the method comprising: facilitating heat transfer between two closed fluid systems (the loop from 16 to 32 as first system and the loop at 40 as the second system) wherein a first closed system operates within the geothermal well and the second closed system operates at surface level (as depicted; e.g., solar field 13 is clearly at surface level, and there is no reason to think the rest of the second closed system is also not at surface level); and maintaining a constant pressure within the second closed fluid system (this is reasonably implicit because molten salt, which may be the fluid in the second closed system—see [15]—isn’t going to boil, which means that it is reasonably going to remain at the same pressure through the loop specifically at 26) while respective working fluids exchange heat (at 26—that is, with heat exchange with fluid from 16, not the condenser labeled 26).
Kramer fails to teach maintaining a constant pressure within the two closed fluid systems while respective working fluids exchange heat via a series of pumps.
The Office notes that the limitation “while respective working fluids exchange heat” differentiates this claim from, for example, claim 26, as the constant pressure in claim 35 has only been considered to be required “while respective working fluids exchange heat,” not throughout the first and second closed loop systems.  Claim 26, by contrast, is considered to require a constant pressure throughout the closed loop system.
Mickelson teaches maintaining a constant pressure within the first closed fluid system while respective working fluids exchange heat via a series of pumps (brine at 14 and 24 in Fig. 1, with downhole pump and surface level pump; see col. 3, lines 29-53).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Kramer with “maintaining a constant pressure within the first closed fluid system while respective working fluids exchange heat via a series of pumps,” as taught by Mickelson, for the advantage of eliminating precipitation of elements from the geothermal brine of Kramer when undergoing heat exchange (at 26 of Kramer) (see Mickelson, col. 3, lines 29-53).  By maintaining a brine liquid phase, because liquids are relatively incompressible, and the point of the pressurization is to maintain the brine above a set bubble point, it is reasonably obvious that the brine circuit, corresponding to the first circuit of Kramer, may be maintained at a constant pressure.
Newman teaches pumping (103, Fig. 4) the molten salt (para. 34), for the advantage of pressurizing molten salt so that it travels through a molten salt loop heat storage and heat exchange loop (para. 34).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Kramer and Mickelson with “pumping the molten salt,” as taught by Newman, for the advantage of pressurizing molten salt so that it travels through a molten salt loop heat storage and heat exchange loop (para. 34).  Kramer is otherwise silent with respect to the manner in which the molten salt travels therein.  Duplication of pumps, like is present in Mickelson, is considered reasonably obvious for the purpose of pressurizing the salt in the second closed system.

Re claim 36, Kramer, Mickelson, and Newman teach claim 35.  Kramer further teaches wherein a briny fluid acts as a first working fluid of the first closed system and a molten salt acts as a second working fluid in the second closed system [14-15].

Re claim 38, Kramer, Mickelson, and Newman teach claim 35.  Kramer further teaches wherein a top atmospheric pressure value is approximately equal to a bottom atmospheric pressure value within the geothermal well (this is taught by the application of Mickelson in the rejection of claim 35 to maintain constant pressure in the first closed system).

Re claim 39, Kramer, Mickelson, and Newman teach claim 35.  Kramer further teaches operating a turbine (20, Figs. 1 and 3) via steam generated by heat exchanged from the second closed system (in 40) and a reservoir (storage at 12—see [16]) (“steam” as in [16 and 18]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (WO 2018/102265) (“Kramer”) in view of Mickelson US 4127989, further in view of Newman (US 2011/0048408), and further in view of Marks de Chabris US 20140338315.

Re claim 37, Kramer, Mickelson, and Newman teach claim 35.  None teaches wherein the geothermal well is a pre-drilled well that was previously constructed for a non-geothermal energy production purpose.
Marks de Chabris teaches wherein the geothermal well is a pre-drilled well that was previously constructed for a non-geothermal energy production purpose [123].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Kramer, Mickelson, and Newman with “wherein the geothermal well is a pre-drilled well that was previously constructed for a non-geothermal energy production purpose,” as taught by Marks de Chabris, for the advantage of utilizing a disused oil or gas well [123] (i.e., clearly, a well hole is already drilled under such a circumstance).

Allowable Subject Matter
Claims 21-34 are allowed.

Reasons for Allowance
In claim 21, the recitation of “pumping molten salt through a closed-loop system that exchanges heat with a first working fluid associated with the geothermal well, wherein the molten salt absorbs heat from the first working fluid; and transferring the heat of the molten salt to a second working fluid that operates a turbine,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 21, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 28, the recitation of “wherein the first closed-loop system includes a first working fluid; a second closed-loop fluid system including a molten salt; a first set of heat exchangers that transfer heat from the first working fluid of the first closed-loop fluid system to the molten salt of the second closed-loop system; and a second set of heat exchangers that transfer heat from the molten salt to a second working fluid, wherein the second working fluid operates a turbine,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 28, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 22-27 and 29-34 depend from claims 21 and 28 respectively and are allowable for that reason.
For rejecting claims 21 and 28, the Office considered a combination of Kramer et al. (WO 2018/102265) (“Kramer”), which is the best reference teaching a molten salt loop (40, Figs. 1 and 3), with any of Myers US 20150361831 (Figs. 1-2), JP 5855291 (Fig. 7), FR 2487959, and Frijns et al. US 20180320558 (Fig. 7), which all teach an indirect transfer of heat from a first working fluid to an intermediate fluid, and in the case of Myers, JP 5855291, and Frijns, then transfer of heat from the intermediate fluid to a second working fluid to power a turbine.  However, none of these secondary references teaches molten salt as the intermediate heat transfer fluid.  Kramer teaches that such indirect heat transfer via an intermediate fluid results in a step down in temperature to such a degree that it may no longer be viable to operate a steam turbine (such as 18 in Fig. 1) and furthermore that the only real way heat storage in Kramer is viable is due to the solar heat input (at 13) [11]; thus, it is unlikely that a person having ordinary skill in the art would be motivated to modify Kramer with an intermediate heat transfer loop, as is taught by the secondary references noted above, to which the brine therein would transfer heat to generate power, considering Kramer teaches a steam turbine (18) for generating power (more power due to more energy in the working fluid).  Indeed, the closest references (JP 5855291 and Myers) teaching geothermal systems with intermediate circuits teach organic Rankine cycles (i.e., lower temperature cycles) instead of steam cycles, which tends to affirm Kramer’s concern with the step down in temperature.  Frijns teaches a steam cycle, but the heat input is produced hydrocarbons, which puts Frijns in a different context than Kramer that fails to teach a geothermal well.  Lastly, FR 2487959 is for providing heat to end users, not specifically to power generation systems.  Thus, as alluded to, modifying Kramer to include such an intermediate circuit and separate power generation circuit, in a manner that would teach the claims, is considered nonobvious and if done involves an impermissible degree of hindsight bias. 
The Office further considered modifying one of the secondary references noted above in view of Kramer to include the molten salt loop therein.  Again, Kramer discloses that the system taught therein is viable due to the solar input to the molten salt [11].  As a result, such a combination creates issues not specifically addressed by the prior art.  It is known molten salt working fluid must remain above a relatively high temperature in order to be used as a working fluid, otherwise it will solidify.  So the solar input from Kramer [11] must go into the intermediate circuit when combined, but on days (and nights) when the solar input is lacking, every single one of the secondary references would be rendered unsuitable for their intended purpose because there is no reasonable manner to maintain the molten salt in a molten state, or a reason why a person having ordinary skill in the art would go to the trouble to do so (in other words, the intermediate heat transfer loop disclosed becomes inoperable).  Because the molten salt is not reasonably maintained in a molten state by the system as suggested by the combination, there is no way to guarantee generation of power from geothermal heating alone, which would essentially destroy the purpose of the secondary references teaching power generation from a geothermal source alone.  Instead, a person having ordinary skill in the art would utilize one of the solutions of working fluids already proposed by the art cited herein instead of the molten salt loop from Kramer.  
The prior art does not reasonably teach or suggest either claim 21 or claim 28.  Thus, those claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160187031 teaches various geothermal systems with molten salt working fluid, which is relevant to claims 21 and 28, but such fails to teach these claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746